warrant the imposition of a temporary suspension or referral to the
                  disciplinary board at this time.
                              It is so ORDERED.




                                                                             J.
                                                     Parraguirre


                                                     CDouto les              J.



                                                                             J.
                                                     Cherry



                  cc: David A. Clark, Bar Counsel
                       State Bar of Nevada/Las Vegas
                       Gentile Law Group




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    en